Citation Nr: 0717700	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
left hand.  

2.  Entitlement to service connection for residuals of a 
fracture of the index finger.  

3.  Entitlement to service connection for residuals of a 
knife wound to the left arm and hand.  

4.  Entitlement to service connection for a right eye 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
cervical spine injury, including degenerative disc and 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1945 to December 
1947 and from October 5, 1950 to December 13, 1950.  

By rating action in July 1948, the RO denied, in part, 
service connection for a broken finger and an eye disability, 
characterized as eye pathology.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In December 1990, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a cervical spine 
injury, including degenerative disc and degenerative joint 
disease.  

These matters come before the Board on appeal from November 
and December 2004 decisions by the RO which denied service 
connection for a fracture of the left hand, residuals of a 
knife wound to the left arm and hand, fracture of the left 
index finger, a right eye disorder, and found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a cervical spine disability.  A 
videoconference hearing before the undersigned member of the 
Board was held in December 2005.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues to 
be decided herein have been obtained by VA.  

2.  A fracture of the left hand was not present in service, 
residuals of a fracture were not show for many years after 
service, and there is no competent medical evidence that any 
current left hand disability is related to service.

3.  The veteran's healed fracture of the index finger of the 
left hand is at least as likely as not related to service.  

4.  The veteran is not shown to have a scar on the left arm 
or left hand at present which is related to service, and 
there is no competent medical evidence that any pre-existing 
left hand scar was aggravated in service.  

5.  A right eye disability was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current right eye disability is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a fracture of the left hand due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  

2.  Residuals of a fracture of the index finger of the left 
hand were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The veteran does not have residuals of a knife wound to 
the left arm and hand due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & West 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  

5.  The veteran does not have a right eye disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims of service 
connection for a fracture of the left hand, fracture of the 
left index finger, knife wound scars on the left arm and 
hand, and a right eye disorder, a letter dated in July 2004, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate his 
claims and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims and to submit any evidence 
in his possession to VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA medical records identified 
by him have been obtained and associated with the claims 
file.  The veteran afforded a VA examination during the 
pendency of this appeal and also testified at a 
videoconference hearing before the undersigned member of the 
Board in December 2005.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
fracture of the left hand, residuals of knife wounds on the 
left arm and hand, and a right eye disability any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for arthritis if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d) (2006).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.306(b) (2006).  In determining whether 
there is clear and unmistakable evidence to rebut the 
presumption of soundness, all evidence of record must be 
considered, including post-service medical opinions.  Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 
Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2006).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Factual Background

The veteran contends that he broke his left hand in an 
automobile accident when the brakes gave way and the vehicle 
rolled down a hill crashing into a building in Seattle, 
Washington in December 1945.  He also contends that he 
suffered a stab wound to the left hand and arm while serving 
in China in 1946, and that he fractured his left index finger 
playing baseball in October 1950.  The veteran testified in 
December 2005, that he could not remember the specifics of 
the stabbing injury to his left arm and hand, and said that 
it may have happened around September 1946.  (T pg. 9-11).  
The veteran also testified that he sustained an injury to his 
right eye when a field stove exploded and burned his face.  
The veteran contends that he didn't need glasses when he 
entered service but needed them when he got out and believes 
that his current eye problems are related to the incident in 
service.  

The veteran's service enlistment examination in August 1945, 
and reenlistment examination in February 1946, showed a 1/4-
inch scar on the left hand.  The service medical records 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any injuries, cuts, or abrasions involving his 
right eye or left arm or hand, and his uncorrected vision was 
20/20, bilaterally.  His separation examination in December 
1947 showed a history of a "broken right hand 1940; broken 
finger 1946."  No other pertinent abnormalities were noted.  
The veteran made no mention of any eye problems or injuries 
or any stab wounds or cuts to his left arm or hand, and no 
abnormalities or pertinent defects were noted on examination 
at that time.  His uncorrected vision was 20/20, bilaterally.  

On a Report of Medical History for service enlistment in 
October 1950, the veteran reported that he was bruised about 
his head in an automobile accident prior to enlistment (April 
1950) and said that a doctor treated his "eye."  He 
reported a knife wound to his leg which required stitches in 
July 1950, and indicated that he wore glasses.  Enlistment 
examinations at Lincoln, Nebraska on October 5, 1950, and 
Camp Pendleton, California on October 9, 1950, showed no 
pertinent complaints, abnormalities, or diagnosis referable 
to any right eye problems, or any scars or fractures 
involving his left arm, hand, or index finger.  A service 
medical report, dated November 4, 1950, indicated that the 
veteran was evaluated for dizziness and syncope attacks which 
occurred six times over the previous three and a half weeks.  
The veteran reported that he had similar episodes as a child 
and had two attacks in June and July 1950.  The report 
indicated that there was no gross psychiatric abnormality to 
account for his episodes and that they may have been due to 
an unconscious hysterical mechanism best described as 
psychogenic circulatory reaction.  The examiner found the 
veteran not qualified for combat duty and recommended that he 
be discharged from active service.  His separation 
examination in November 1950 showed no complaints, treatment, 
abnormalities, or diagnosis referable to any injuries, cuts, 
abrasions, or fractures involving his left arm, hand, or 
index finger, or any right eye problems.  

A discharge certificate associated with the claims file in 
January 1951, showed that he received no wounds during his 
period of service that ended in December 1947.  

On his original application for VA compensation benefits 
received in January 1948, the veteran reported a history of 
trouble with his eyes with treatment in 1937 and 1942, and a 
broken finger in May 1946.  In July 1948, the RO found no 
current evidence of any treatment, abnormalities, or 
diagnosis referable to any eye problems or a broken finger.  

The veteran made no mention of any right eye problems, 
injuries, knife wounds, cuts, or fractures involving his left 
arm, hand, or index finger on applications for VA 
compensation benefits in February 1948, January 1951, May 
1973, or February 1989.  Likewise, he made no mention of any 
left arm, hand, or index finger problems or injuries when 
hospitalized at VA facilities in March 1951 or April 1973, 
nor were any such problems or abnormalities noted on private 
medical reports for treatment of various maladies at any time 
since his discharge from service.  

A private hospital report in February 1977, showed his pupils 
were equal, round, regular and reacted to light and 
accommodation (PERRLA).  His eyes were sclerae nonicteric, 
extra ocular movements were within normal limits, and visual 
fields were intact.  Fundiscopic examination showed the discs 
were flat, bilaterally, with no retinal vascular nicking, 
hemorrhages. or exudates.  

The first mention of any reported complaints involving his 
left arm or hand was in a letter received in April 1990.  At 
that time, the veteran reported that he sustained a "bad 
cut" on his left hand and arm in August 1946, and that it 
was stitched up by a corpsman because the battalion doctor 
had syphilis and could not treat the veteran.  He also 
mentioned that he sustained cuts to his hand in a truck 
accident in Bremerton, Washington, and said that the cuts 
also had to be stitched up.  

A VA eye consultation report in March 2004, showed a history 
of a flash burn to the right eye, HSV keratitis of both eyes 
20 years earlier.  Corrected visual acuity was 20/30 in the 
right eye and 20/25 in the left eye.  There was an old 
disciform scarring on the right eye.  The assessment included 
remote history of HSV keratitis, bilaterally, with old scars 
on the right eye.  

When examined by VA in December 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
reported that he jammed the tip of his left index finger 
playing baseball in 1950, but said that no specific medical 
care was provided and that he has had deformity of the tip of 
the finger ever since.  The examiner noted a flexion 
deformity at the distal interphalangeal (DIP) joint of the 
left index finger, positioned at 30 degrees of flexion.  On 
examination, the veteran had good range of motion and 
coordination in all fingers of the left hand.  The diagnosis 
was fracture of the left index finger with deformity residual 
at the distal interphalangeal joint.  

The VA examiner noted that x-ray studies of the left hand 
revealed an old healed fracture of the fourth metacarpal of 
the left hand, but no evidence of any other fractures.  There 
was also mild degenerative arthritis in the proximal 
interphalangeal (PIP) and DIP joints of all fingers, and 
severe degenerative changes in the carpal joints.  He opined 
that the degenerative joint disease of the fingers and carpal 
bones was not caused by the fracture of the left index 
finger.  

At the personal hearing in December 2005, the veteran 
submitted copies of letters he wrote home during service in 
which he reported sustaining "a couple of little cuts on his 
little finger" in an automobile accident in December 1945, 
and that he had "a dozen little cuts on his hands" from 
butchering meat in August 1947.  

Analysis

In the instant case, the service medical records are silent 
for any complaints, treatment, abnormalities, or diagnosis 
referable to any right eye problems, or any injuries to the 
left arm, or hand during either period of service.  

While the veteran believes that his disabilities involving 
his right eye and left arm and hand are related to service, 
he has not presented any competent medical evidence to 
support that assertion.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the veteran is competent to relate that he 
experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As to the claimed knife wounds, the veteran testified that he 
sustained a stab wound to the left hand and left arm in 
September 1947, which was so severe that he passed out from 
the significant loss of blood, and that the wound had to be 
stitched up.  Again, the veteran made no mention of the 
claimed injuries at the time of his separation examination 
only a couple of months later in December 1947, and no 
pertinent abnormalities were noted on examination at that 
time.  Furthermore, the veteran has presented no competent 
evidence to support his contentions.  

As to his assertions at the personal hearing that the stab 
wounds were recorded on a 1951 VA hospital report, the Board 
notes that the laceration scar noted on the 1951 report 
involved a knife wound to his right thigh, not his left hand.  
Contrary to the veteran's assertions, there was no mention of 
any laceration wounds involving his left arm or hand, or any 
history of a fracture of the left hand or left index finger 
on the 1951 VA hospital report, nor did the veteran mention 
any such problems at any time until 1990, some forty years 
after his discharge from service.  

While the veteran claims that he fractured his left hand in 
an automobile accident in 1945, the service medical records 
are completely silent for any complaints, treatment, or 
abnormalities referable to any such injury.  Furthermore, the 
veteran did not mention any injury or residual disability 
when he filed a claim for VA compensation benefits in January 
1951.  

The Board has considered the recently submitted letters that 
the veteran wrote to his parents during service in which he 
mentioned cuts on his hands.  However, his description of his 
injuries in those letters was significantly different from 
what he now claims to have happened.  Referring to the 
automobile accident in December 1945, he wrote that several 
people sustained severe injuries in the accident and required 
medical attention, but said that he incurred only a couple of 
"little cuts on [his] little finger."  In contrast, at the 
personal hearing, he testified that he fractured his left 
hand in the automobile accident and that this was confirmed 
by x-ray study at that time.  The RO attempted to obtain the 
claimed treatment records from the Bremerton Naval medical 
facility but was informed by the National Personal Records 
Center (NPRC) that no records could be located.  Moreover, 
recent VA x-ray studies in 2004 failed to reveal any evidence 
of a fracture of the left hand.  While there was evidence of 
an old healed fracture of the fourth metacarpal, there was no 
evidence of a fracture of the remaining fingers or any of the 
carpal bones of the left hand.  It would be reasonable to 
expect that if, as the veteran's claims, a fracture of the 
left hand was identified on x-ray studies in service in 
December 1945, there would have been some mention of this 
injury on his discharge examination and re-enlistment 
examinations in February 1946.  Under the circumstances, the 
Board finds no basis for a favorable disposition of the 
veteran's claim of service connection for residuals of a 
fracture of the left hand.  

Concerning the left index finger, while the veteran now 
claims that he fractured the index finger playing baseball in 
October 1950, there was no mention of any such injury on his 
separation examination in November 1950.  However, his 
separation examination in December 1947 showed a history of a 
"broken finger [in] 1946."  Although there was no 
demonstrable evidence of a fracture on examination at that 
time, a more recent VA examination in December 2004, 
indicated that there was evidence of a deformity of the tip 
of the left index finger, which the examiner characterized as 
a fracture.  Therefore, in resolving reasonable doubt in 
favor of the veteran, the Board finds that service connection 
for residuals of a fracture of the left index finger is 
warranted.  

Concerning the right eye disability, there is no objective 
evidence of any right eye injury or impairment of vision due 
to any incident in service.  As noted above the service 
medical records showed no complaints, treatment, or pertinent 
abnormalities referable to any eye problems in service.  In 
fact, on his original application for VA compensation in 
February 1948, the veteran specifically noted that he had 
been treated for eye problems prior to service in 1937, and 
again in 1942.  Although he did not indicate the specific 
nature of his eye problems, his undated letters to his 
parents during service suggested that he was prescribed 
glasses prior to entering service.  That is, in his letters 
the veteran mentioned that his eyes were bothering him and 
that he could use his glasses, but did not want his parents 
to mail them to him because he feared they might get lost or 
broken.  The service medical records showed that his 
uncorrected vision was 20/20 when he entered service in 1945, 
and when he was discharged from service in 1947.  Moreover, 
the veteran was never prescribed glasses or treated for any 
eye problems during service.  Although the current evidence 
of record showed an old disciform scar on the right eye, 
there is no objective evidence that the scar is related to 
any incident in service.  

In this case, while there is evidence that the veteran 
sustained a few minor lacerations to his hands in service, 
there is no objective evidence that he sustained a stab wound 
to his left arm or hand or that he received any medical 
attention for his minor cuts.  Furthermore, there is no 
competent evidence that he sustained a fracture of the left 
hand or any injury to his right eye in service.  Thus, the 
Board finds no basis for a favorable disposition of the 
veteran's appeal as to the claims of service connection for 
residuals of a fracture of the left hand, residuals of a 
knife wound to the left arm and hand, or a right eye 
disability.  

Finally, the Board notes that the veteran's enlistment 
examination in 1945, and re-enlistment examination in 
February 1946, showed that he had a 1/4-inch scar on the left 
hand when he entered service.  Since the laceration scar was 
noted on entrance, the presumption of soundness does not 
attach in this case.  The veteran does not claim, nor does 
the evidence show that the scar was aggravated by service or 
that it underwent any increase in disability during service.  




ORDER

Service connection for a fracture of the left hand, is 
denied.  

Service connection for residuals of a fracture of the left 
index finger, is granted.  

Service connection for a knife wound to the left arm and 
hand, is denied.  

Service connection for a right eye disability, is denied.  


REMAND

Concerning the remaining issue on appeal as to whether new 
and material has been submitted to reopen the claim of 
service connection for residuals of a cervical spine injury, 
the Board notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court addressed the question of whether VA 
adequately fulfilled the duty to notify under 38 U.S.C. 
§ 5103(a) with respect to the appellant's claims to reopen.  
In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for residuals of a cervical spine injury, 
(See Kent v. Nicholson, 20 Vet. App. 1 
(2006), and to establish a disability 
rating and effective date for the service 
connection claim per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
compliance with the directives of Kent, 
the VCAA notice should include specific 
notice of why each of the prior finally-
decided claims was previously denied and 
what constitutes material evidence for 
the purpose of reopening the claim.  

2.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


